Title: From George Washington to Thomas Parker, 28 September 1799
From: Washington, George
To: Parker, Thomas




Duplicate Sir
Mount Vernon 28th Sepr 1799

In a letter from General Hamilton, enclosing the one I now forwd to you, I am requested to change, or modulate his directions

to you, in any manner which to me shall appear most conducive to the Public Service.
His directions comport with my ideas; but I shall be more pointed in drawing your attention to the Site at, or as near, as one can possibly be obtained, to the Arsenal which is established at the confluence of the Potomack and Shanondoah, for your Encampment.
I view the Work at that place as important, embracing, as a place of Arms, more objects than any other in the United States; of course, possessing at the same time, all the other requisite advantages which an abounding Country, good situation—and strength, can furnish, that it ought to be the place at which the 8th 9th & 10th Regiments should be assembled: that by combining the two objects, they may mutually assist, and benifit each other.
You will readily perceive, however, that to obtain this, or any other site for your Winter Cantonment, either by purchase (which is most desirable) or hire, that address is necessary to prevent an imposing high price. It might be well therefore to hold several places up to view; such even, as from their remoteness from the true point as will not answer, may be talked of, and examined.
Having given a decided preference (for the reasons mentioned) to the vicinity of the Arsenal, for your Hutting; it follows, if you cannot obtain Land there, that as near thereto as possible, is next to be chosen; whether above, or below the Shanondoah; (on the Virginia side of the Potomac.) Not a moment however, that can be avoided, is to be lost in providing for the Winter quarters of the Troops; who ought to have been in their Huts ’ere this.
Upon reflexion, I am induced to believe that the United States are already possessed of Land adequate to the occasion, at, or near Harpers Ferry; if so, all difficulty is done away. Was my Secretary, Mr Lear at home, I could ascertain this matter with certainty; but he is now in Berkeley. The Land of Keep Trieste Furnace, and others belonging to General Lee, are adjoining. The first is advertised for Sale; and the other I am persuaded might be had. General Lee is, I am informed, in these parts somewhere; if I should see him, I will sound him myself on the purchase of his Land; but this must occasion no relaxation in your exertions to have all matters fixed, as the season will admit of no delay.
In building the Huts, observe the strictest regularity: In a word, with the exactness of a well ordered Incampment. Such was the

conduct & practice of the American Army to the Northward, during the Revolution in the Winter Cantonments of it. With esteem—I am Sir Your Very Hble Servant

Go: Washington

